UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted September 28, 2005*
                           Decided September 28, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 05-1716

JOSHUA K. BOYER,                       Appeal from the United States District
    Petitioner-Appellant,              Court for the Central District of Illinois

      v.
                                       No. 04-1250
RICK V. VEACH,**
     Respondent-Appellee.              Joe Billy McDade,
                                       Judge.

                                     ORDER

      Federal inmate Joshua Boyer petitioned for a writ of habeas corpus under
28 U.S.C. § 2241, challenging a disciplinary conviction. The district court denied
the petition, and we affirm.




      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
      **
         Pursuant to Fed. R. App. P. 43(c), Rick V. Veach is substituted for his
predecessor, Suzanne R. Hastings, as Warden of the Federal Correctional
Institution in Pekin, Illinois.
No. 05-1716                                                                     Page 2


       The facts are undisputed. Almost immediately after arriving at the Federal
Correctional Institution in Pekin, Illinois, Boyer began experiencing problems with
other inmates, in particular Arnold Haskins. Eventually Haskins attacked Boyer,
who fought back. Both men were placed in administrative segregation. When later
interviewed by a prison guard about the fight, Boyer admitted that he fought back
to defend himself. Prison officials then charged Boyer with fighting in violation of
28 C.F.R. § 541.13, Code 201.

        A disciplinary committee initially conducted a hearing to address the
fighting, and over Boyer’s claim that he fought in self-defense, recommended a
punishment of 30 days in disciplinary segregation and the loss of 27 days of earned-
credit time. The matter was then referred to a Discipline Hearing Officer for a
formal hearing. Boyer repeated his contention that he was not guilty of fighting
because he hit Haskins to defend himself. The hearing officer disagreed, explaining
that the prohibition against fighting allows no exception for self-defense. The
hearing officer added, however, that Boyer’s self-defense claim was grounds to
reduce his punishment to 15 days in segregation (which was suspended) and the
loss of 14 days of earned-credit time.

       On appeal Boyer renews his contention that self-defense should be recognized
as a complete defense to fighting in prison. We review the district court’s denial of
Boyer’s § 2241 petition de novo. See Parsons v. Pitzer, 149 F.3d 734, 736 (7th Cir.
1998).

       The government does not dispute that federal prisoners have a protected
liberty interest in earned good-time credits; nor does it dispute that prison officials
must afford the minimum requirements of due process before revoking those
credits. See Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001). Due
process requires, among other guarantees, the presence of “some evidence” in the
disciplinary hearing record to support the outcome. See Superintendent, Mass.
Corr. Inst., Wapole v. Hill, 472 U.S. 445, 455 (1985); Piggie v. Cotton, 344 F.3d 674,
677 (7th Cir. 2003). According to Boyer, the “some evidence” standard cannot be
met if the inmate acted in self-defense, but as the district court noted, we have
previously held that the Due Process Clause does not require prison administrators
to entirely excuse disciplinary violations on the basis of self-defense. Rowe v.
DeBruyn, 17 F.3d 1047, 1054 (7th Cir. 1994). Boyer was permitted to argue self-
defense in mitigation, and that was enough to satisfy any due process concern. See
id.

                                                                          AFFIRMED.